DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements dated 6/28/2019; 11/5/2019; 11/16/2019; 2/5/2020; 6/24/2020; 1/19/2021; 4/6/2021 and 9/17/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first individual identification device” in claim 56;
“a second individual identification device” in claim 56;
“a heating and cooling device” in claim 57;
“a temperature estimation unit” in claim 57;
“a heating and cooling unit” in claim 57;
“an accumulated time measurement device” in claim 61;

“an input device” in claim 65.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“heat retaining means” in claim 59.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 56 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over High et al.(US 2017/0299248) in view of Su (CN 205794637 and corresponding English language machine translation); and Yang et al.(US 2010/0272694).
With respect to claim 56, the reference of High et al. discloses a product transport apparatus (Figs. 1 and 2)(100) that is capable of transporting somatic or stem cells including: a product (190); a transport container (110) configured to contain one or more products (190)(¶[0014]); a reader device (155)(barcode sensor or RFID sensor) configured to read or detect the presence of the product (¶[0023]); and a transport device (delivery vehicle (e.g., delivery truck, regular car, and/or unmanned aerial vehicle)(¶[0048).
With respect to claim 56, while the reference of High et al. discloses that the product transport apparatus is for transporting a product in a refrigerated or frozen state (¶[0012]-[0013]), the reference does not specifically disclose that the product can be a vial of somatic cells or stem cells.
The reference of Su discloses that it is well known in the art to transport stem cells within a refrigerated transport container wherein the cells are provided within tubes/vials during the transport within the refrigerated transport container (See English language abstract).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to provide tubes/vials of stem cells as a product within the transport 
Also while the reference of High et al. discloses a reader device (155)(barcode sensor or RFID sensor) configured to read or detect the presence of the product (¶[0023]) which would include an ID device (barcode or RFID), claim 56 differs by reciting that the vials include identification devices that include specific information.
The reference of Yang et al. discloses that it is known in the art to barcode vials of stem cells with information including donor information and cell processing method (¶[0082] and [0095]-[0098]).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the cell vials of the modified primary reference with barcodes or RFIDs which include information that is typically included with vials of cells as evidenced by the reference of Yang et al.
With respect to claim 65, the device of the reference of High et al. includes a control device (150, 170) that includes interface and work software and in input device (180, 185, 195).  In the absence of further positively recited structure, the structures disclosed by the reference of High et al. are considered to be structurally capable of converting the data as required in the claim.
With respect to claim 66, the transport means can be a transport device (delivery vehicle (e.g., delivery truck, regular car, and/or unmanned aerial vehicle)(¶[0048).
.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over High et al.(US 2017/0299248) in view of Su (CN 205794637 and corresponding English language machine translation); and Yang et al.(US 2010/0272694) taken further in view of Affleck et al.(US 2015/0204598).
The combination of the references of High et al., Su and Yang et al. has been discussed above with respect to claim 56.
With respect to claim 57, while the reference of High et al. discloses a heat retaining means (¶[0015]) and includes a heating and cooling device (130, 140, 145, 150) including a temperature sensor (145) which is used to keep the temperature of the product constant (¶[0019]-[0021]), the reference is silent with respect to estimating the temperature of the product or stem cells using the measured temperature of the interior cavity of the transport container.
The reference of Affleck et al. discloses that it is known in the art to employ a sensor (169) that is disposed in a cavity for holding samples to estimate the sample (150) temperature by sensing a temperature within the cavity (¶[0062]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to employ the temperature of the sample cavity to estimate the temperature of the sample within the cavity for the known and expected result of avoiding the use of a sensor in direct contact with the sample and/or sample container.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over High et al.(US 2017/0299248) in view of Su (CN 205794637 and corresponding English language machine translation); Yang et al.(US 2010/0272694) and Affleck et al.(US 2015/0204598) taken further in view of Manning et al.(US 2015/0203297).
The combination of the references of High et al., Su, Yang et al. and Affleck et al. has been discussed above with respect to claim 57.
With respect to claim 58, while the reference of High et al. discloses the use of upper and lower temperature limits when controlling the heating and cooling device (¶[0020]-[0021]), claim 58 differs by reciting that the device includes an alarm which indicates that the upper or lower temperatures have been exceeded.
The reference of Manning et al. discloses that it is known in the art to equip cold storage devices with alarms to indicate temperature excursions and/or refrigeration failures (¶[0053]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with an alarm when the temperatures have exceed the predetermined upper and lower limits for the known and expected result of informing the user of any temperature excursions and/or refrigeration failures.

Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over High et al.(US 2017/0299248) in view of Su (CN 205794637 and corresponding English language machine translation); Yang et al.(US 2010/0272694); Affleck et al.(US 2015/0204598) and Manning et al.(US 2015/0203297) taken further in view of Borah et al.(US 5,325,678).
The combination of the references of High et al., Su, Yang et al., Affleck et al. and Manning et al. has been discussed above with respect to claim 58.

The reference of Borah et al. discloses that it is known in the art to provide a portable cooler device with a plurality of reserve tanks (16) of refrigerant and a supply device (134, 138).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with additional reserve tanks and related control devices for the known and expected result of ensuring that the device include an appropriate amount of refrigerant for the length of time required for the transport of the contained products.
With respect to claim 60, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide the reserve tanks with level sensors and provide the system with an alarm for the know and expected result of informing the user that the level is low or empty (¶[0022]).

Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over High et al.(US 2017/0299248) in view of Su (CN 205794637 and corresponding English language machine translation); Yang et al.(US 2010/0272694); Affleck et al.(US 2015/0204598) Manning et al.(US 2015/0203297) and Borah et al.(US 5,325,678) taken further in view of Larson et al.(US 2015/0356500).
The combination of the references of High et al., Su, Yang et al., Affleck et al., Manning et al. and Borah et al. has been discussed above with respect to claims 59 and 60.

The reference of Larson et al. discloses that when storing/transporting blood products, it is known in the art to track time-temperature thresholds and provide flags or triggers (alarms) when outside of these thresholds (¶[0045]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with a device for tracking the time-temperature profile of the products held within the device for the known and expected result of indicating if the stored/transported products are beyond their useful life.
With respect to claim 63, both the references of Affleck et al. and Larson et al. disclose that it is known in the art to provide a transport device with an accelerometer (¶[0063] of Affleck et al. and ¶[0054]) of Larson et al.).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with an accelerometer for the known and expected result of detecting the amount of vibration that the product is exposed to.  Use of an alarm with exposures greater than allowed would have been obvious for the known and expected result of allowing the user to know when the transport device has been exposed to unacceptable amounts of vibration.
With respect to claim 64, the device of High et al. includes a wireless communications device (150) that can transmit any of the measured conditions within the transport container to a remote location (165,170).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Vago (US 6,226,997) is cited as prior art that pertains the refrigerated transport of biological material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB